Citation Nr: 0109418	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for acute myelogenous 
leukemia as secondary to exposure to Agent Orange (AO).  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
September 1970, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence of record shows that the 
veteran's acute myelogenous leukemia cannot satisfactorily be 
dissociated from his active service.  


CONCLUSION OF LAW

Acute myelogenous leukemia was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records contain no references to cancer or 
leukemia.  

In May 1998 the veteran submitted a claim of service 
connection for acute myelogenous leukemia.  

Private medical records reveal that the veteran was 
hospitalized from January 1998 to February 1998 for treatment 
of his leukemia.  An admission note from May to June 1998 
noted that he was first diagnosed with leukemia in November 
1997, and that the first noted symptoms encompassed a low 
blood count in July 1997.  




Dr. STH concluded in June 1998 that the veteran would be 
totally disabled for at least six months after his bone 
marrow transplant.  

In December 1998 the RO, in pertinent part, denied the 
veteran's leukemia claim.  He appealed, contending that his 
leukemia was a form of multiple myeloma (a presumptive 
disease under 38 C.F.R. § 3.309(e)), and that his leukemia 
therefore warranted presumptive service connection.  

In April 1999 Dr. STH opined that it was inconsistent for VA 
to establish a linkage between AO and one form of bone marrow 
cancer (multiple myeloma), but to deny that linkage for 
leukemia, noting that the two diseases were similar in many 
respects.  He concluded that leukemia should be positively 
associated with exposure to AO.  

In October 2000, the Board requested a VA advisory opinion, 
asking, in pertinent part, whether it was at least as likely 
as not that the veteran's acute myelogenous leukemia resulted 
from exposure to AO, or from his military service in general.  

In response, Dr. MB first noted that clinically, acute 
myelogenous leukemia and multiple myeloma are distinctly 
different hematologic malignancies; however, he also noted 
that cases of acute myelogenous leukemia had been reported to 
arise in patients with multiple myeloma.  

Dr. MB noted that a link between acute leukemia and herbicide 
exposure had been reported but not extensively studied.  He 
therefore concluded that it was impossible to exclude a 
contribution from AO in the development of the veteran's 
acute myelogenous leukemia.  





General Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  



The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

Special Agent Orange Criteria

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (2000).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994).  Competent medical evidence is required where the 
issue involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served on the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, entitlement to service 
connection for acute myelogenous leukemia.  Therefore, any 
possible deficiencies in the duty to assist will not 
prejudice the veteran in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service Connection: Acute Myelogenous Leukemia

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board first notes that presumptive service connection is 
not warranted in this case.  The veteran and Dr. STH have 
both contended that acute myelogenous leukemia is similar to 
multiple myeloma, and therefore should be considered as one 
of the presumptive AO diseases listed under 38 C.F.R. 
§ 3.309(e).  

However, the Secretary has specifically determined that 
presumption of service connection based on exposure to 
herbicides is not warranted for leukemia.  See 64 Fed. Reg. 
59232 (November 2, 1999).  In addition, Dr. MB indicated in 
his VA advisory opinion that acute myelogenous leukemia and 
multiple myeloma are distinctly different forms of cancer.  
Therefore, presumptive service connection for acute 
myelogenous leukemia is not warranted.  38 C.F.R. § 3.309(e).  

The Board reiterates the basic three requirements for 
prevailing on a direct claim for service connection: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt should therefore be applied in favor of the veteran.  
See Gilbert, supra.  

The record establishes a current diagnosis of acute 
myelogenous leukemia.  There is no in-service documentation 
of such an impairment.  However, Dr. MB found that it was 
impossible to exclude a link between the veteran's leukemia 
and exposure to AO.  While this opinion is not entirely 
unequivocal in response to the Board's request for an 
opinion, the Board is of the opinion that it sufficiently 
places the case in equipoise.  That is, the only competent 
evidence regarding a relationship between AO and his leukemia 
indicates that such a link cannot be ruled out.  There is no 
competent evidence indicating that there was no link or even 
that it was more likely than not that his leukemia was not 
due to inservice AO exposure.  

In sum, applying the benefit of the doubt rule, the Board 
finds that the veteran's acute myelogenous leukemia cannot be 
satisfactorily or unequivocally disassociated from his period 
of active service.  Therefore, the Board concludes that acute 
myelogenous leukemia was incurred in service as a result of 
exposure to AO.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  


ORDER

Service connection for acute myelogenous leukemia as 
secondary to exposure to AO is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

